Exhibit 99.1 EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. ANNUAL PORTFOLIO OVERVIEW 2009 LETTER FROM THE CEOsAs of April 22, 2010 Dear investor in ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.: We write to briefly summarize our activity for 2009.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K and our other annual, quarterly and current reports are available in the Investor Relations section of our investment manager’s website, www.iconcapital.com. Fund Fourteen’s offering period commenced on May 18, 2009.Fund Fourteen raised $68,300,139 in capital contributions by the end of 2009.As of December 31st,we had invested $32,987,2831 of capital, or 55.30% of capital available for investment, in approximately $32,987,2832 worth of business-essential equipment and corporate infrastructure.Fund Fourteen does not currently have any leveraged investments.Further, our distribution coverage ratio3 for the fourth quarter was 225.90%.As of December 31st, Fund Fourteen held $26,732,823 of capital available for future investments.Fund Fourteen collected 100%4 of all scheduled rent and loan receivables due for the fourth quarter. We have been able to take advantage of the dislocation in the credit markets by making some quality investments in business-essential equipment and corporate infrastructure.During the fourth quarter, we entered into a sale and leaseback transaction with Global Crossing Telecommunications, Inc. for telecommunications equipment.We also made a secured term loan to Quattro Plant Limited that is secured by, among other things, rail support construction equipment, which consists of railcars, attachments to railcars, bulldozers, excavators, tractors, lowboy trailers, street sweepers, service trucks and forklifts.The total equity we invested in the fourth quarter of 2009 was $6,560,3045. We believe that there will be many excellent opportunities for us to deploy our equity in well structured deals secured by business-essential equipment and corporate infrastructure, as traditional lenders are still fairly reluctant to lend in the current economic climate. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Fourteen’sfinancials, prepared in accordance with US GAAP. 2 Pursuant to Fund Fourteen’s financials, prepared in accordance with US GAAP. 3 The ratio of inflows from investments divided by paid distributions. 4 Collections as of March 31, 2010. 5 Pursuant to Fund Fourteen’s financials, prepared in accordance with US GAAP. ICON EQUIPMENT AND CORPORATE
